Matter of Covington v Yi (2018 NY Slip Op 04096)





Matter of Covington v Yi


2018 NY Slip Op 04096


Decided on June 7, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2018

Manzanet-Daniels, J.P., Tom, Andrias, Kapnick, Singh, JJ.


6811 101011/17 -1736] 423/98 144/18

[*1]In re John Covington, Petitioner,
vJonathan K. Yi, etc., et al., Respondents.


John Covington, petitioner pro se.
Richard A. Brown, District Attorney, Kew Gardens (Jonathan K. Yi of counsel), for Jonathan K. Yi, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 7, 2018
CLERK